Bloodworth, J.
1. In Buckeye Cotton Oil Co. v. Everett, 24 Ga. App. 738 (102 S. E. 167), this court held that the petition in this case set out a cause of action. The evidence submitted at the trial supports the allegations of the petition and the verdict has the approval of the judge who tried the case.
2. Some of the special grounds of the motion for a new trial failed to conform to the rule laid down by the Supreme Court, that “ This court cannot review an instruction alleged to be erroneous, when the exception thereto does not set forth, literally or in substance, the language complained of, so as to convey a clear understanding of such instruction.” Williams v. State, 145 Ga. 177 (88 S. E. 958). See also Seaboard Air Line Ry. v. Phillips, 117 Ga. 98(2) (43 S. E. 494); Smith v. Owen, 112 Ga. 531(1) (37 S. E. 729) ; St. John v. Leyden, 111 Ga. 152(4) (36 S. E. 610); Southern Railway Co. v. Dantzler, 99 Ga. 323(2) (25 S. E. 606). Other of the special grounds are not referred to in the brief of plaintiff in error, and must be treated as abandoned. Crawford v. State, 149 Ga. 485(4) (100 S. E. 633) ; Starling v. State, 24 Ga. App. 422(3) (100 S. E. 771). In the condition of the record and of the brief of counsel for the plaintiff in error, this court cannot say that the trial judge erred in overruling the motion for a new trial.

Judgment afjvrmed.


Broyles, C. J., and Luke, J., concur.